Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-59

IN RE RONALD B. BERGMAN
                                                            2018 DDN 363
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 356477


BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                    ORDER
                              (FILED – April 11, 2019)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent by consent from the practice of law in that jurisdiction; this
court’s February 15, 2019, order suspending respondent pending resolution of this
matter and directing him to show cause why reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel; and it appearing that respondent
failed to file either a response to this court’s show cause order or his D.C. Bar R. XI,
§ 14(g) affidavit, it is

       ORDERED that Ronald B. Bergman is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14(g) affidavit.

                                        PER CURIAM